Citation Nr: 1706675	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  12-00 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for right arm numbness, to include as secondary to service-connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from July 1973 to June 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Atlanta, Georgia certified the case to the Board on appeal.

The Board previously remanded the case in November 2014 and April 2015.  After the Board denied the above issues in a December 2015 decision, the Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 order, the Court vacated that portion of the Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand.  In a subsequent August 2016 decision, the Board remanded the case once more to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A cervical spine disorder did not have its onset during active service, was not directly caused by active service, did not manifest within one year of separation from active service, and was neither caused nor aggravated by the Veteran's service-connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine.

2.  Right arm numbness did not have its onset during active service, was not directly caused by active service, did not manifest within one year of separation from active service, and was neither caused nor aggravated by the Veteran's service-connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The requirements for entitlement to service connection for right arm numbness, to include as secondary to service-connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The notice requirements were met in this case by a September 2008 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claims in September 2008. Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  In addition, the Veteran was provided with VA examinations and/or medical opinions related to his claim in October 2008, April 2009, December 2013, January 2015, June 2015, August 2015, September 2015, August 2016, and December 2016.

In accordance with the November 2014 remand, the AOJ obtained updated VA treatment records and associated them with the claims file.  The Board also instructed the AOJ to have a VA examiner provide the Veteran with an additional medical examination and opinion related to the Veteran's claim.  Such an examination and opinion were obtained in January 2015.  However, the Board determined that the opinion was inadequate in its April 2015 remand.  As a result, the Board directed the AOJ to obtain an addendum opinion.  Additional VA medical opinions were subsequently given in June, August, and September of 2015.  

In its August 2016 remand, the Board again determined that that another VA examination and medical opinion were needed before it could adjudicate the case.  The Veteran was afforded a VA examination and medical opinion in August 2016, and an addendum opinion was obtained in December 2016.  The VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, reported relevant findings, and provided medical opinions with rationales.  Therefore, the Board finds that the VA examination, along with the other evidence of record, is adequate to make a determination on the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The AOJ also followed the Board's instructions to obtain any outstanding VA treatment records.

Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.
Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and radiculopathy (organic diseases of the nervous system), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

Cervical Spine Disorder

First, the Board notes that the Veteran has current cervical spine diagnoses for degenerative arthritis of the spine, intervertebral disc syndrome, and spinal stenosis.  See August 2016 VA examination.  Thus, the Veteran has established the first element needed for service connection.

The Veteran asserts that his cervical spine problems were present during and after his military service.  See August 2008 Claim.  He also relates his current cervical spine symptoms to two separate motor vehicle accidents that occurred during service.  See October 2008 Statement in Support of Claim.  The first accident occurred in June 1976 when the Veteran was stationed in Fort Gordon, Georgia.  The second accident happened in 1983 when the Veteran was riding a motorcycle in Okinawa, Japan.  In addition to these events, the Veteran highlighted his in-service training and sport activities, including football, basketball, soccer, and softball as playing a causative role in the development of his cervical spine disorder.  Alternatively, the Veteran contends that his cervical spine disorder is secondary to his service-connected lumbar spine disability.

The Veteran reported that the 1983 motorcycle accident caused a separated shoulder.  See October 2008 Statement in Support of Claim.  In addition, both the Veteran's wife and his buddy, J.W., stated that he was taken to US Naval Hospital in Okinawa, and he wore a left arm sling for some time after the accident.  Although these statements reported that the accident occurred in 1983, the STRs reflect that it took place in 1982.  A January 1985 service examination noted that the Veteran separated his left acromioclavicular (AC) joint at that time.  A November 1982 bilateral shoulder x-ray report also stated that the Veteran fell off his motorcycle.

The Veteran's service treatment records (STRs) are silent for any complaints, treatment, or diagnoses related to the Veteran's cervical spine.  Instead, the STRs document that the Veteran repeatedly sought treatment for lumbar spine problems during service.  Only a few days after his June 1976 automobile accident, the Veteran reported suffering from low back pain and received a physical profile for low back strain.  No problems or symptoms related to the cervical spine were documented.  STRs from February 1982 also show that the Veteran sought treatment for low back pain, and it was noted that he had muscle spasms in the lumbar spine.  Although an x-ray of the Veteran's bilateral shoulders was taken in November 1982, no x-ray reports for the Veteran's cervical spine are included with the STRs.  During a subsequent January 1985 service examination, the clinical evaluation stated that no abnormalities were present in the head, face, neck, and scalp; or in the spine/other musculoskeletal category.  In the associated January 1985 Report of Medical History, the Veteran reported having recurrent back pain.  However, the physician's summary only noted that the Veteran experienced low back pain.  STRs show that the Veteran later had a L5-S1 discectomy in August 1989, and he only reported suffering from low back pain rather than cervical spine symptoms after the surgery was conducted.

In terms of sports injuries, the Veteran reported low back pain from playing basketball in March 1974, low back pain following a softball game in October 1974, low back pain related to football in September 1976, a hurt toe due to basketball in July 1978, a twisted left knee from playing basketball in October 1985, right hip pain from basketball in July 1986, lumbosacral tenderness from racquetball in January 1988, and a low back injury from basketball in May 1988.  However, the STRs do not contain similar reports of cervical spine complaints related to sports.

After service, the earliest available evidence of a cervical spine disorder is from October 2007.  At that time, a cervical spine x-ray report stated that there was osteophytic encroachment of the fifth intervertebral foramen on the right and muscle spasm.  A cervical spine MRI was also conducted in November 2007, and a February 2009 VA treatment record also noted that this MRI showed cervical spondylosis at C3-4-5-6 with the largest disc herniation, paracentral eccentric to the right at C5-6.

Regarding the Veteran's theory of direct service connection, the record contains several VA medical opinions.  In April 2009, a VA examiner opined that the Veteran's cervical spine disorder was not related to his 1976 motor vehicle accident.  The examiner noted that there was no evidence of a cervical spine injury in the Veteran's service treatment records.  There was also no record of ongoing neck symptoms since the motor vehicle accident.  The Board notes that this opinion was supported by a rationale and based on a review of the Veteran's record. However, the Board finds that this opinion has reduced probative value as the examiner did not address whether the Veteran's cervical spine disorders were related to his 1982 accident.

In January 2015, a VA examiner opined that the Veteran's cervical spine disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, the examiner also noted that there was not enough objective evidence to determine whether the Veteran had a cervical condition during service without resorting to mere speculation.  The examiner observed that the available records consisted of a June 1976 lumbar spine x-ray report taken after his first motor vehicle accident, and a November 1982 bilateral shoulder x-ray report related to his second motor vehicle accident.  The examiner's negative opinion is contradicted by the rationale that there was not enough evidence to reach a conclusion without speculation.  As such, the Board finds that it should be afforded little probative weight.

A negative nexus opinion regarding direct service connection was also provided by a VA examiner in June 2015.  The examiner found that there was no evidence between the time of the 1982 motor vehicle accident and 2009 to show that the Veteran received treatment for a cervical spine condition.  The examiner also noted that a negative opinion for direct service connection for the Veteran's cervical spine disorders was provided during the December 2013 VA examination.  The examiner stated that the Veteran's cervical spine degenerative joint disease with right radiculopathy and some stenosis was not uncommon for his age.  In addition, his x-ray and MRI evidence did not suggest a prior trauma.  The Board finds that this opinion is probative as it included an explanation, was based on a review of the claims file, and supported by the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges the Veteran's reports that he first experienced cervical spine complaints during service, and his symptoms have continued since that time.  The Veteran is certainly competent to report as to the observable symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the Board finds that the lack of STR evidence of cervical spine problems in the face of the numerous STRs documenting the Veteran's complaints regarding his low back and sport injuries weighs against the Veteran's assertions.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing Fed. R. Evid. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  As such, the Board finds that the Veteran's history regarding the onset of his cervical spine symptoms during service to be not credible.  

Thus, the most probative evidence shows that the Veteran's cervical spine disorder did not manifest during or in the year following service.  The Board also finds that the evidence does not establish the third element required for service connection as the evidence of record does not indicate a nexus between the Veteran's cervical spine disorder and his service.  In addition, the etiology of his current cervical spine disorders falls outside the realm of common knowledge of a layperson as it involves a complex medical question that is not capable of lay observation.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation for this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Thus, the Veteran is not competent or qualified, as a layperson, to render an opinion on medical causation.  Furthermore, the fact that the first available evidence of a cervical spine diagnosis is from 2007 weighs against the Veteran's claim for service connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2004).  Accordingly, direct service connection is not warranted.

Therefore, the remaining question is whether the Veteran's cervical spine disorder is proximately due to or aggravated by his service-connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine.

In December 2013, a VA examiner opined that the Veteran's cervical spine disorder was not due to or the result of his lumbar spine disability.  The examiner noted the Veteran's report that his cervical spine problems were due to in-service motor vehicle accidents.  Based on the Veteran's theory that his cervical spine disorders were related to in-service events, the examiner concluded that it was less likely than not that they were secondary to his lumbar spine disability.  The Board finds that this opinion provides no probative value.  The examiner did not acknowledge that the Veteran also asserted that his cervical spine disorders were secondary to his lumbar spine disability.  The examiner additionally failed to provide any opinion based on his medical expertise. 

The January 2015 VA examiner also provided a negative opinion for secondary service connection.  The examiner noted that there was insufficient medical evidence to determine if the disorder was aggravated beyond its natural progression by the lumbar spine disability.  The examiner also stated that arthritis in one joint does not cause arthritis in another joint.  Although the examiner provided an explanation for his opinion regarding the causation prong of secondary service connection, the examiner did not support his conclusion concerning the aggravation prong with a rationale.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Thus, the opinion has diminished probative value.

Another VA medical opinion on secondary service connection was obtained in August 2015.  The VA examiner opined that the Veteran's cervical spine disorder was not at least as likely as not initially incurred due to, or otherwise chronically aggravated by the Veteran's lumbar spine disability.  The examiner explained that commonly occurring low back pain will not cause commonly occurring neck pain as there is no mechanical or pathological link.  Lumbar spine conditions that might affect the cervical spine, such as a low back deformity of more than a few degrees or systemic disease such as ankylosing spondility or rheumatoid arthritis, were not present in the Veteran's case.  In September 2015, the VA examiner repeated this opinion verbatim.  The Board finds that this opinion on the causation prong of secondary service connection is probative as it was based on a review of the record and medical principles.  However, the probative value is reduced by the fact that the examiner did not address the aggravation element of secondary service connection.

In August 2016, a VA examiner opined that it was less likely than not that the Veteran's cervical spine disorders were proximately due to or the result of his lumbar spine disability.  The examiner noted that the Veteran's degenerative disc disease, arthritis, and stenosis were due to typical wear and tear that occurred over time after the Veteran's discharge.  In a December 2016 addendum opinion, the VA examiner also opined that the Veteran's cervical spine disorders were not permanently aggravated by his lumbar spine disability.  The examiner stated that there was no anatomic or biomechanical rationale to implicate the Veteran's lumbar spine disability as the cause of permanent aggravation of his current cervical degenerative conditions.  There was also insufficient evidence to establish a baseline level of cervical symptom severity.  The Board finds that these opinions are probative as the examiner reviewed the record and provided a full rationale that was supported by medical knowledge.  In addition, the opinions collectively addressed both the causation and aggravation prong of secondary service connection.

In summary, the probative evidence of record supports finding that the Veteran's cervical spine disorder was not caused or aggravated by his service-connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine.  Although the Veteran is competent to describe his symptoms and in-service events, he is not competent to relate his cervical spine disorder to his lumbar spine disability.  This particular inquiry is within the province of trained medical professionals as it involves a complex medical issue of a relationship between two disorders and is not capable of lay observation.  As the Veteran is a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on the question of whether his cervical spine disorder was caused or aggravated by his status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine.  See Jandreau, 492 F.3d at 1376.

For the foregoing reasons, the preponderance of the evidence is against the 
Veteran's service connection claim for a cervical spine disorder, to include as secondary to service-connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Arm Numbness

The record shows that the Veteran has a current diagnosis of right cervical radiculopathy.  See January 2015 VA examination.  Thus, the first requirement of service connection has been met.

The Veteran contends that his right arm numbness is directly related to service and the motor vehicle accidents therein.  He also asserts that the right arm numbness is secondary to his service-connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine and/or his claimed cervical spine disorder.

The Veteran reported experiencing right arm pain and numbness during service.  See September 2015 VA Examination.  A review of the Veteran's STRs does not show that he reported any right arm problems during service.  There is also no indication that he received a diagnosis or treatment associated with right arm numbness.  After service, the first available medical diagnosis related to right arm numbness is from an October 2007 VA treatment record when the Veteran was assessed to have right shoulder and arm numbness with some pain since 2006.  At that time, it was noted that there was no known injury.

The Board finds that neither right arm numbness nor manifestations sufficient to identify the disease entity are shown during service.  Manifestations must be "noted" in the service records and that is not the case in this instance.  Therefore, although the Veteran's right arm numbness may constitute an organic disease of the nervous system and therefore is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations were shown in the STRs.

Although the Veteran is competent to report the onset of observable symptoms, such as numbness, the Board does not find that his reports of the timing of the onset, or the continuity, to be credible.  As noted above, while the STRs do not contain reports of right arm problems, they do document that the Veteran sought treatment for numerous complaints unrelated to right arm numbness throughout his military service.  See Buczynski, 24 Vet. App. at 204.  There is also no objective medical evidence of right arm numbness until many years after discharge.  See Maxson, 230 F. 3d at 1333.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and the right arm numbness may not be presumed to have been incurred in service.

As the Veteran is not entitled to service connection on a presumptive basis, the Board will next consider whether the Veteran's right arm numbness is otherwise related to service.  In June 2015, a VA examiner opined that it is less likely than not that the Veteran's right upper extremity radiculopathy was related to service.  The examiner reached this conclusion as a result of his finding that the right upper extremity radiculopathy was more likely than not related to his degenerative joint disease and spinal stenosis of the cervical spine.  The Board finds that this opinion is probative as the examiner came to this conclusion after reviewing the claims file and conducting an examination of the Veteran.

The Board will next evaluate the Veteran's theories of secondary service connection.  As noted above, the Veteran is not service-connected for a cervical spine disorder.  Thus, the Veteran cannot be granted service connection for right arm numbness as secondary to a cervical spine disorder.

Regarding the question of whether the Veteran's right arm numbness is secondary to his lumbar spine disability, both the October 2008 and December 2013 VA examiners provided opinions.  During the October 2008 VA examination, the examiner opined that the Veteran's right arm numbness was not due to or the result of his service-connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine.  According to the examiner, the Veteran's service-connected lumbar discectomy was not responsible for his right arm numbness.  The examiner explained that the lumbosacral area of the spine affects the lower extremities, but not the upper extremities.  Thus, any right arm numbness would be caused by the cervical spine area.  The examiner also noted that the Veteran's cervical spine MRI showed mild abnormalities that could possibly cause mild radiculopathy of the right arm.  As such, the examiner concluded that the etiology of the problem was the Veteran's mild central stenosis and right neural foramina narrowing of the cervical spine.  The Board affords this opinion great probative weight as it was based on the examiner's review of the record, clinical data, and other rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board acknowledges that the examiner's opinion did not directly mention the aggravation aspect of secondary service connection.  However, the opinion states that the lumbar spine area has no effect on the upper extremities, causal or otherwise.  The Board finds that this explanation reasonably encompasses both causation and aggravation, and that the opinion is adequate.

In December 2013, the VA examiner opined that the Veteran's right arm numbness was less likely than not incurred in or caused by an in-service injury, event, or illness.  During the examination, the examiner determined that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  His sensory examination for the cervical spine was also normal.  The examiner additionally noted that the Veteran did not have any other neurological abnormalities related to a cervical spine disorder.  Thus, the examiner based his negative opinion on his finding that there was no current diagnosis related to right arm numbness.  However, the examiner did not address the Veteran's prior diagnosis from October 2008 of intermittent numbness of the right arm, or his April 2009 diagnosis of right arm radiculopathy.  Entitlement to service connection can be granted if the Veteran suffers from a disability at any point during the claims or appeals period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the Board finds that this opinion lacks probative value.

The Board acknowledges the Veteran's contentions that his right arm numbness is related to service or secondary to his lumbar spine disability.  The Board finds the Veteran's statements not competent to provide a nexus.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of right arm numbness is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report symptoms of numbness, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his right arm numbness began or was caused are not competent evidence as to a nexus.

For the reasons set forth above, the Board finds that the most probative evidence weighs against a finding that the Veteran's right arm numbness is related to his military service, or that it was caused or aggravated by the Veteran's lumbar spine disability.  Thus, entitlement to service connection for right arm numbness, to include as secondary to service-connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine, is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  Gilbert, 1 Vet. App. 49 at 53-56.


ORDER

Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine, is denied.

Entitlement to service connection for right arm numbness, to include as secondary to service-connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine, is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


